CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated February 23, 2012, on the financial statements of The Core Fund, a series of WY Funds, as of December 31, 2011, and for the periods indicated therein and to the references to our firm in the prospectus and the Statement of Additional Information in this Post-Effective Amendment to WY Funds’ Registration Statement on Form N-1A. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Westlake, Ohio April 26, 2012
